Citation Nr: 0603489	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  00-11 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for seizures, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.  

3.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In August 2004 the veteran testified at a personal hearing in 
Washington, D.C., which was conducted by the undersigned.  A 
transcript of the hearing has been associated with the claims 
file.  In August 2004 the veteran's representative, on behalf 
of the veteran, submitted a motion to advance the veteran's 
case on the docket.  For good cause shown, namely the 
veteran's advanced age, the motion for advancement on the 
docket was granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2005).  

The veteran's case was remanded to the RO for additional 
development in October 2004.  The case is again before the 
Board for appellate review.

The claim of entitlement to a TDIU is being REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify the veteran and his representative as to what 
further action is required on his part.





FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran's service-connected seizures are productive 
of nine to ten minor seizures on average per week; there is 
no objective evidence of a major seizure occurring at least 
once on average in three months over the last year.    

3.  The veteran's service-connected pulmonary tuberculosis, 
which during its initial active stages was characterized as 
far advanced in the 1940s, is currently inactive and has been 
so for many decades.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a schedular rating in 
excess of 60 percent for seizures have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.27, 4.124a, Diagnostic Code 8910 (2005).

2.  The criteria for the assignment of a schedular rating in 
excess of 30 percent for pulmonary tuberculosis, far 
advanced, inactive, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic 
Code 6721 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements: (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 18 Vet. 
App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision in October 1999, which was 
prior to the enactment of the VCAA.  In any case, as 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  Further, the Board finds that the timing of 
the VCAA notice is not prejudicial to the veteran because it 
was sent prior to the transfer of the case to the Board for 
appellate consideration, and the veteran was offered ample 
opportunity to present evidence or argument in support of his 
appeal.  Accordingly, the Board will proceed to adjudicate 
these claims.  

In the VCAA notice sent to the veteran in January 2002, June 
2003, and November 2004, the RO advised him of what was 
required to prevail on his claims for higher ratings, what 
specifically VA had done and would do to assist in those 
claims, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claims in rating 
decisions of October 1999 and September 2005; in a statement 
of the case issued to him in February 2000; and in 
supplemental statements of the case issued to him in January 
2001, February 2003 and September 2005.  See 38 U.S.C.A. §§ 
5102, 5103.  In these documents the RO informed the veteran 
of the reasons for which his claims were denied and the 
evidence it had considered in denying the claims.

Further, in June 2004 when the case was transferred to the 
Board for appellate review, the veteran was further advised 
as to the procedures for submitting additional evidence and 
argument directly to the Board.  He did not respond.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  Specifically, the RO obtained and 
associated with the claims file all evidence the veteran 
identified as being pertinent to his claim.  Outpatient 
treatment reports from VA have been associated with the 
claims file.  He was afforded the opportunity to testify at a 
personal hearing at the Board before a Veterans Law Judge in 
August 2004.  Further, VA has conducted necessary medical 
inquiry in an effort to substantiate the claims.  38 
U.S.C.A.§ 5103A(d).  The veteran was afforded VA medical 
neurological and pulmonary examinations in October 1999, 
January 2002, and April 2005, to evaluate the veteran's 
disabilities.

The Board observes that general due process considerations 
have been satisfied.  See 38 C.F.R. § 3.103 (2005).  The 
veteran's able representative has provided argument on his 
behalf in a January 2006 written brief.  The veteran has not 
alleged, nor does the record currently reflect, that there 
exists any additionally available evidence for consideration 
in his appeal.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA "is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with its provisions.

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

A.  Seizures

The veteran was originally granted service connection for 
epilepsy by way of an April 1945 rating decision.  He was 
assigned a 30 percent evaluation effective from March 3, 
1945.  The veteran's disability rating was increased to 40 
percent by way of an April 1994 rating decision.  The 40 
percent evaluation was effective from January 27, 1993.  

The veteran filed his current claim for an increased rating 
in January 1999.  The veteran's case was remanded by the 
Board in October 2004.  Subsequently, by way of a September 
2005 rating decision of the RO, the veteran's disability 
rating for seizures was increased to 60 percent, effective 
April 15, 2005.  

At the time of a VA neurological examination in October 1999, 
the examiner noted that the veteran had his first seizure in 
1944.  The seizure was characterized as a grand mal type 
seizure with generalized motor seizures and post-ictal 
confusion and headache.  He was treated with phenobarbital 
which he took for approximately 20 years.  In the mid-1960s 
the veteran stopped taking phenobarbital because he had been 
seizure-free for so long.  He soon began to have episodes 
characterized by staring and inability to move without loss 
of consciousness or generalized motor seizures.  An 
electroencephalogram (EEG) showed a right temporal spike 
focus.  He was noted to continue to have three to four 
episodes per month, none of which have progressed to a grand 
mal generalized seizure.  (At the time of a VA respiratory 
examination in October 1999, the veteran reported that he had 
three or four petit mal seizures three times per week.)  The 
examiner noted that the veteran was not on any anti-
convulsant medication.  He was diagnosed with seizure 
disorder complex, partial type.

VA outpatient treatment reports were associated with the 
claims file.  An EEG obtained in September 1999 was within 
normal limits without focal or epileptiform abnormalities.  
In June 2000 an examiner noted that it was unclear how active 
the active the veteran's seizure disorder was.  In July 2000 
the veteran was noted to have a distant history of seizures 
with no recent seizures.  The examiner noted that the veteran 
was not on any anti-seizure medication.  In July 2002 the 
veteran reported that he thought he had a partial seizure.  
He reported that he did not lose consciousness or control of 
his bladder.  In September 2002 the veteran was hospitalized 
after a seizure in which he was cold, clammy and shaking and 
was out of touch with his surroundings for about five 
minutes.  The veteran did not have any seizure activity while 
hospitalized and he was noted to have been prescribed 
Dilantin.  The veteran was noted to have complaints of 
prolonged daily seizures with loss of continence.  An 
examiner noted that the veteran's seizure disorder was not 
well-controlled.  An EEG was obtained in October 2002 which 
revealed no focal or epileptiform abnormalities.  The 
examiner noted that the absence of the latter did not exclude 
a diagnosis of seizures.  

At the time of a VA examination in January 2002, the veteran 
reported that he was on medication for nonservice-connected 
disabilities, and due to the large number of medications with 
sedation and interaction, he cut back on his anticonvulsive 
medications.  The veteran reported that he took the 
medication if he felt like a seizure was imminent.  The 
veteran reported that he had three small seizures in the last 
year where he lost contact with his surroundings and he was 
unable to respond without taking anticonvulsant regularly.  
The examiner reported that the veteran had one generalized 
major seizure three or four years prior to the examination.  
The examiner diagnosed the veteran with seizure disorder.  

The veteran testified at a Board hearing in August 2004.  The 
veteran reported that he averaged three seizures daily and 
twenty seizures weekly.  He characterized the seizures as 
mild.  He said that he had more serious seizures in which he 
lost consciousness two or three times a month.  He said that 
the seizures "shake me."  He testified that he lost 
consciousness during the seizures.  He testified that this 
was rare for him to lose control of his bladder during a 
seizure, and that stress made his seizures worse.  He 
testified that he took anticonvulsant medication when he felt 
like he needed it.  He said he avoided taking medication 
daily.

At the time of a VA neurological examination in April 2005, 
the veteran reported that he continued to have seizures 
characterized by a loss of contact with the environment for a 
few minutes without any motor convulsions or loss of 
consciousness, and he said he is confused for a few minutes 
afterwards.  The veteran reported that these seizures 
occurred almost daily and sometimes more than once a day.  
Occasionally, he stated that there were more serious seizures 
with loss of consciousness preceded by a cold, clammy feeling 
and shaking of the hands.  The veteran's spouse reported that 
the seizures with loss of consciousness and shaking occurred 
once per week, usually while the veteran was asleep but 
occasionally while he was awake.  The last time a major 
seizure occurred during waking hours was one month prior to 
the examination.  The veteran's spouse reported that there 
were not more than a few major seizures in the past year.  
The examiner noted that the veteran had been prescribed anti-
convulsant medication in the past but that he had 
discontinued the drugs due to adverse side-effects.  The 
veteran reported that he continued to have seizures on a 
daily basis.  The examiner noted that the veteran was 
hospitalized at VA in September 2002 for a grand-mal seizure.  
A magnetic resonance imaging (MRI) was accomplished at that 
time which showed a small cerebellar infarct.  An EEG was 
noted to be normal.  The examiner diagnosed the veteran with 
seizure disorder, complex partial with occasional secondary 
generalization.  He reported that the seizure frequency was 
approximately one or more per day of complex partial seizures 
and one per week of secondarily generalized seizures, almost 
always occurring during sleep.  He noted that the veteran was 
not taking anticonvulsant medication, and that the seizure 
frequency could likely be reduced if the veteran would agree 
to take such medication.  

The veteran's disability is rated as 60 percent disabling 
under Diagnostic Code 8910, the general rating formula for 
major seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8910 
(2005).  A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  A minor 
seizure consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythm blinking 
of the eyes or nodding of the head ("pure" petit mal), or 
sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  A 60 percent evaluation requires an average of at 
least 1 major seizure in 4 months over the last year, or 9 to 
10 minor seizures per week.  An 80 percent evaluation 
requires an average of at least 1 major seizure in 3 months 
over the last year, or more than 10 minor seizures weekly.  A 
100 percent evaluation requires an average of at least 1 
major seizure per month over the last year.  The notes to the 
code provide that in the presence of major and minor 
seizures, the predominating type is to be rated, and that 
there is to be no distinction between diurnal and nocturnal 
major seizures.  

In this case the competent medical evidence indicates that 
that the veteran last had a grand mal seizure in September 
2002, when he was hospitalized and demonstrated no seizure 
activity as an inpatient.  During the October 2002 VA 
examination, the veteran reported three or four petit mal 
seizures three times per week.  The examiner at the veteran's 
most recent VA examination in April 2005 reported that the 
seizure frequency was approximately one or more per day of 
complex partial seizures and one per week of secondarily 
generalized seizures.  The Board thus finds that the current 
medical evidence demonstrates that the veteran's seizure 
disorder more nearly approximates the rating criteria for a 
60 percent evaluation under Code 8910.  That is, his seizures 
are productive of nine to ten minor seizures on average per 
week, and there is no objective evidence of a major seizure 
occurring at least once on average in three months over the 
last year.  The Board has also taken particular note of the 
finding of the VA examiner in April 2005 that the frequency 
of the veteran's seizures would likely be reduced if he was 
compliant with his anticonvulsant medication.  

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 60 
percent for seizures under the applicable rating criteria.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Pulmonary Tuberculosis

The veteran is currently assigned a 30 percent rating for 
pulmonary tuberculosis pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6721, which has been in effect since July 
1955.  Code 6721 is for application for far advanced inactive 
pulmonary tuberculosis.  The Board notes that although the 
veteran's inactive pulmonary tuberculosis has recently been 
characterized by a VA examiner in April 2005 as "moderately 
advanced," for which Diagnostic Code 6722 would be the 
proper rating code, the former characterization of the extent 
of pulmonary tuberculosis is retained.  See 38 C.F.R. § 4.96.  
Nevertheless, both codes are rated under the general rating 
formula for inactive pulmonary tuberculosis.  

The Board notes that there are special provisions regarding 
evaluation of respiratory conditions.  Public Law 90-493 
repealed section 356 of title 38, United States Code, which 
had provided graduated ratings for inactive tuberculosis.  
The repealed section, however, still applies to the case of 
any veteran who on August 19, 1968, was receiving or entitled 
to receive compensation for tuberculosis.  38 C.F.R. § 
4.96(b) (2005).  Thus, the old law continues to operate in 
the present case.

Where a rating for pulmonary tuberculosis was entitled on or 
prior to August 18, 1968, residuals of inactive pulmonary 
tuberculosis are rated 100 percent disabling for two years 
after the date of inactivity, following active tuberculosis, 
which was clinically identified during active service or 
subsequently; 50 percent thereafter for four years, or in any 
event, to six years after date of inactivity; 30 percent 
thereafter, for five years, or to eleven years after date of 
inactivity.  38 C.F.R. § 4.97, Diagnostic Code 6721 (2005).  
Furthermore, that Code section provided a minimum 30 percent 
rating following far advanced lesions diagnosed at any time 
while the disease process was active; 20 percent following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.; and noncompensable otherwise. 

Additionally, the rating schedule specifies that the 
graduated 50-percent and 30-percent ratings and the permanent 
30 percent and 20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  See Note (2) following Codes 6701- 
6724.  38 C.F.R. Part 4, Code 6701-6724 (2005).

In the present case, there is no current demonstration of 
active pulmonary tuberculosis.  Nor has there been objective 
evidence of an active process of pulmonary tuberculosis for 
many decades.  

At the time of a VA respiratory examination in October 1999, 
the examiner noted that there were no indications of 
currently active pulmonary disease.  Pulmonary examination 
revealed that the right side lobes were clear to 
auscultation.  Left side had scattered rales in lower lobes, 
no wheezing or crackles.  The upper left lobe was noted to be 
clear to auscultation.  The veteran was diagnosed with 
pulmonary congestion and inactive pulmonary tuberculosis.  

At the time of a VA neurological examination in January 2002, 
the examiner's diagnoses included pulmonary tuberculosis, 
status unchanged.  The examiner commented that the veteran's 
chest X-rays revealed old scarred lesions in the left apex 
but also perihilar prominence related to pulmonary congestion 
from congestive heart failure and cardiomegaly.  

At the time of a VA pulmonary examination in April 2005, the 
veteran's lungs were noted to be clear to auscultation.  The 
examiner noted that a chest x-ray was taken in November 2004 
and showed the right lung to be clear.  There was a loss of 
volume of the left lung with shift of the trachea to the 
left.  There was also blunting to the left costophrenic angle 
with pleural thickening on the left.  Pulmonary function 
tests were accomplished at the time of the examination, but 
the veteran was unable to cooperate sufficiently to produce 
results that would meet American Thoracic Society (ATS) 
criteria for reproducibility.  The veteran's pulmonary 
tuberculosis was deemed "moderately advanced," but it was 
also noted that his condition has been inactive since October 
1946.  His current residual included a significant pleural 
reaction in his left hemithorax.  

VA outpatient treatment reports dated from August 1998 to 
November 2004 do not reflect treatment for pulmonary 
tuberculosis.  Such records did reveal respiratory treatment, 
but such was alternatively attributed to pleural effusion, 
chronic lung disease (most likely chronic obstructive 
pulmonary disease), and bronchitis.  A June 2000 progress 
note said that a chest x-ray showed left pleural effusion.  
The veteran's pulmonary tuberculosis was noted to be stable 
with no symptoms of active disease.  A chest x-ray taken in 
July 2000 showed cardiomegaly.  The veteran was noted to have 
pulmonary vascular engorgement.  No active infiltrates were 
identified in the right lung.  The left lower lobe was noted 
to not be well evaluated due to radiographic artifact.  Chest 
x-rays taken in August 2004 revealed cardiomegaly and no 
pneumonic infiltrates.  Fibrocalcific densities were noted in 
the left upper lobe, unchanged from previous studies.  

Thus, the opinions offered during the October 1999 and April 
2005 VA examinations found that the veteran does not have 
active tuberculosis.  As such opinions were offered following 
a physical examination, they are highly probative.  Moreover, 
the April 2005 examiner reported that the veteran's pulmonary 
tuberculosis had been inactive since October 1946.  The April 
2005 opinion was rendered following a thorough review of the 
claims file, further adding to its probative value.  In both 
cases, the opinions were accompanied by a clear rationale 
explaining why the disease was thought to remain inactive.  
Finally, it is noted that no other competent evidence of 
record refutes the findings arrived at in October 1999 and 
April 2005.  VA outpatient treatment reports are negative for 
any reference to treatment for active pulmonary tuberculosis.  
Indeed, there is no competent finding of active tuberculosis 
for many years, inclusive of the present appeal period.  

Based on the foregoing and without objective evidence of 
active pulmonary tuberculosis, it is the Board's judgment 
that the veteran has not satisfied the criteria under 
Diagnostic Code 6721 (entitled on August 19, 1968) for an 
increased rating.  The veteran's service-connected pulmonary 
tuberculosis, which during its initial active stages was 
characterized as far advanced in the 1940s, is currently 
inactive and has been so for many decades.  The veteran has 
continued disability following the active phase of pulmonary 
tuberculosis, identified in April 2005 as pleural reaction in 
the left hemithorax, but such residual has been contemplated 
in the applicable criteria.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for inactive pulmonary tuberculosis.  See 
Gibert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).


The Board also finds that the veteran's service-connected 
disabilities of seizures and pulmonary tuberculosis are not 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
disabilities have not necessitated frequent periods of 
hospitalization or resulted in marked interference with his 
employment as the veteran is retired.


ORDER

An increased rating for seizures is denied.

An increased rating for pulmonary tuberculosis is denied.  


REMAND

The Board remanded this case in October 2004 for additional 
development.  In part, the veteran was to undergo a VA 
examination to assess the effect of the veteran's service-
connected pulmonary tuberculosis and seizures on his ability 
to engage in substantially gainful employment.  The 
examination was performed in April 2005 and the examiner said 
that the veteran's inactive pulmonary tuberculosis had no 
bearing on his employability.  The Board notes that the 
examiner did not provide any opinion regarding the effect of 
the veteran's service-connected seizures on his ability to 
engage in substantially gainful employment.  As such, the 
veteran's case should be sent back to the VA examiner who 
conducted the April 2005 examination, and he should be 
requested to provide an opinion regarding the impact of the 
respective service-connected disabilities upon the veteran's 
ability to engage in substantially gainful employment.

In sum, further development is necessary in this case, in 
accordance with the previous Board remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the veteran the right to 
compliance with the remand orders).

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The RO should arrange for the VA 
examiner who conducted the veteran's 
April 2005 pulmonary and neurology 
examinations to comment on the 
effect of the respective service-
connected disabilities (i.e., 
pulmonary tuberculosis and seizures) 
upon the veteran's ability to engage 
in substantially gainful employment.  
A complete rationale for all 
opinions expressed should be 
provided.  The claims folder must be 
made available to and reviewed by 
the examiner in conjunction with 
formulating the opinion. 

2.  Upon completion of the 
foregoing, the RO should 
readjudicate the veteran's claim.  
If the decision remains adverse to 
the veteran, the RO should provide 
him and his representative with a 
supplemental statement of the case 
and the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


